Gilbert, J.,
concurring specially. I concur in the judgment of reversal. While the motion for continuance does not comply with the requirements of law, and, standing alone, would not justify a reversal of the judgment refusing a continuance, considering that motion in connection with the evidence, it seems to me that in the interest of justice the new trial should be granted. Possibly on another trial new and additional light may be shed upon the question. Prom every standpoint the case is most unusual, and it presents problems which are not solved and can not be solved as the record now stands.